Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/26/2021.  These drawings are approved.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 18, the line before last line, “the base tracking keeps” lack proper antecedent basis. Claims 19 and 20 are also rejected since they depend from rejected claim 18.
 
Claim Rejections - 35 USC § 102

Claims 1-6, 10-12, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan (US Patent no. 8,056,988). Pan discloses a rolling storage rack for a closet comprising: 20Docket No. 44210-RA a base storage cart (14, figure 1) with a front (12, figure 13), a back, sides  that are open (figure 13), and wheels (152a, 152b figure 5) attached to a bottom of the base storage cart at approximately each corner on the bottom of the by the rolling storage rack is configured to maximize storage throughout the depth of the closet (figure 1).

Claim Rejections - 35 USC § 103

Claims 1, 5-6, 10-12, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pan (US Patent no. 8,056,988) in view of Janson (6,231,138).

However, Janson teaches cabinets (20, figure 1) adjacent a back wall (22, figure 1 dash lines).  Thus in the alternative, it would have been obvious to one of ordinary skilled in the art to have located the rear of the cabinets of Pan along a wall to define a back wall of the closet area as to be desirable by Janson. 
Pan further discloses a rolling storage rack for a closet comprising: 20Docket No. 44210-RA a base storage cart (14, figure 1) with a front (12, figure 13), a back, sides  that are open (figure 13), and wheels (152a, 152b figure 5) attached to a bottom of the base storage cart at approximately each corner on the bottom of the base storage cart, wherein: the front of the base storage cart including: a panel member (12, figure 13) covering the front of the base storage cart and configured to conceal the inside of the base storage cart and a handle (121, figure 13)  configured for manipulating the base storage cart to roll to and from the stored position and the access position; the base storage cart including a plurality of storage means (18b, 17b, figure 13) between the front and the back of the base storage cart, wherein the storage means are configured to be accessed through the sides that are open, the plurality of storage means of the base storage cart is selected from a group consisting of: a shelve (18b, figure 13) configured for storing shoes, clothing or other various items; a hanging rod with hangers configured for hanging the shoes, the clothing or the other various items and combinations thereof, .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Patent no. 8,056,988) in view of Quinn et al (US Patent no. 4,417,524). Pan discloses a rolling storage rack for a closet comprising all the claimed features of applicant’s invention except for wherein the left tracking member and the right tracking member is angle iron; wherein the base tracking including three spacing members connecting the two strips of tracking, the three spacing members including: a front spacing member connecting a left front portion of the left tracking member with a right front portion of the right tracking member; a middle spacing member connecting a left middle portion of the left tracking member with a right middle portion of the right tracking member; and a rear spacing member connecting a left rear portion of the left tracking member with a right rear portion of the right tracking member.
Quinn discloses a rolling storage system comprising base storage rack (10) with base tracking (figure 2) wherein the left tracking member and the right tracking member (11 and 12, figures 1 and 2) is angle iron; wherein the base tracking including at least three spacing members (17 and 18, figures 1 and 2) connecting the two strips of tracking, the three spacing members including: a front spacing member connecting a . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Patent no. 8,056,988) in view of Leist (US Patent no. 4,911,507). Pan discloses a rolling storage rack for a closet comprising all the claimed features of applicant’s invention as discussed above except for wherein each of the at least one spacing members including a plurality of mounting holes therethrough configured for mounting the base tracking to the floor of the closet.  Leist discloses a mobile storage system comprising a rolling storage rack (24) moving on a base tracking (20, figure 1) wherein the base track (20, figures 8 and 9) comprising spacing members (36, figures 7 and 8) with a plurality of mounting holes (42, figures 7 and 8) therethrough configured for mounting the base tracking to the floor (column 3, lines 1-5).  It would have been obvious to one of ordinary skilled in the art to have modify the base tracking of Pan such that each of the at least .  
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Patent no. 8,056,988) in view of Quinn et al (US Patent no. 4,417,524) as applied to claims 1-8, 10-12, 16, and 18 above, and further in view of Leist (US Patent no. 4,911,507). Pan and Quinn combined discloses a rolling storage rack for a closet comprising all the claimed features of applicant’s invention as discussed above except for wherein each of the at least one spacing members including a plurality of mounting holes therethrough configured for mounting the base tracking to the floor of the closet.  
Leist discloses a mobile storage system comprising a rolling storage rack (24) moving on a base tracking (20, figure 1) wherein the base track (20, figures 8 and 9) comprising spacing members (36, figures 7 and 8) with a plurality of mounting holes (42, figures 7 and 8) therethrough configured for mounting the base tracking to the floor (column 3, lines 1-5).  It would have been obvious to one of ordinary skilled in the art to have modify the base tracking of Pan and Quinn combined such that each of the at least one spacing members including a plurality of mounting holes therethrough configured for mounting the base tracking to the floor as taught to be desirable by Leist. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Patent no. 8,056,988). Pan discloses a rolling storage rack for a closet comprising all the claimed features of applicant’s invention as discussed above. Additionally, in the Pan teaches wherein the hanging rod (17b, figure 13) is of a circular pole at a top portion of the rack thereof for supporting a plurality of hangers for supporting items and each of the shelves is removable for adjustability along the holes (11) such that the .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Patent no. 8,056,988) in view of Kuehl (US Patent no. 4,026, 616) and Zamzow (US Patent no. 7,775,410). Pan discloses a rolling storage rack for a closet comprising all the claimed features of applicant’s invention as discussed above. Additionally, Pan discloses each of the shelves including a flat bottom (18).  However, Pan does not disclose the shelves each with a raised edges around an entire periphery of the flat bottom and the hangers are a plurality of shoe hangers with clips sized and configured to hang the shoes; wherein the shoe hangers for the hanging rod are sized and configured to hang boots from the circular pole.  
Kuehl discloses a mobile storage (26, figure 2) comprising a plurality of shelves each with a flat bottom (36, figure 2) and raised edges around an entire periphery of the flat bottom (figure 2). Such raised edge shelves over no-rimed shelves has the well-known advantage of preventing items from sliding off the bottom of the shelf.  
Zamzow teaches shoe holding device for a closet (figure 4) comprising a hanging rod of a circular cross-sectioned pole (figure 4) including a plurality of shoe hangers (figure 4) with clips (301, 302, figures 3A, 3B) sized and configured to hang the shoes (figure 4); and wherein the shoe hangers for the hanging rod are sized and configured to hang boots (10) from the circular pole (figure 4).  It would have been obvious to one .
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. Applicant argument is that Pan shows “a cabinet” and does not disclose “a closet” in combination with the rolling storage rack wherein the storage rack is accessible from the sides when pulled out of the closet as currently amended in independent claims 1, 17, and 18.   Examiner disagrees.  Pan explicitly discusses that “Each cabinet is a frame and has multiple erect bars, a front board, a rear board, a bottom board, a left opening, a right opening, a wheel assembly and an inner chamber.” (see Pan Abstract).  Consequently Pan does show “cabinet” has open sides (see figure 13) for accessing the items within the rolling cabinet/rack once the rolling rack is pulled of the opening between adjacent cabinets.    Furthermore, Pan does disclose “a closet” such that any of the end storage cabinets forms the width of the “closet area” or “closet” with flooring therebetween and having a depth which is the depth of the end cabinets; wherein the front opening would be defined between the end cabinets. Furthermore, Pan’s cabinets inherently can be placed against a wall to form a back wall of such “closet” area. Indeed, as shown in applicant’s figure 4A and 4B, applicant’s “closet” with . 
Thus Pan alone or in combination with Janson demonstrates all the claimed elements of applicant’s device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining prior art of record demonstrates various mobile storage racks in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc